Case 1:20-cr-O0080-RJA-JJM Document 31 Filed 07/16/20 Page1of1

BACK TO BASICS

OUTREACH MINISTRIES, INC.

SERVING THE COMMUNITY THROUGH FAITH AND LOVE

 

_ Rev James E. Giles
President and CEO
Board of Directors July | 6, 2020

‘| George Pulinthitta, Chairman

Banking Executive (Retired)

To: Honorable Richard J Arcara,

Peter Goergen, Treasurer

Risk Manager, M&T Bank US. District Judge
Ada t. Deans Secretary From: Pastor James E. Giles, President/CEO
MEMBERS | Re: Courtney Renford

Chris DeiPrince
Management Consultant _

I am submitting this letter on behalf of Courtney Renford. I .
have known his family since he was a young boy. I have two
hick wiams, Produc funded Anti Violence Programs (Buffalo Peacemakers [City
Manager, OSC funded] and Buffalo SNUG [State Funded]) that work with many
young men who find themselves caught up in the ever pervasive
Lamont Singletary, violent stream that has become a part of Buffalo and Western New
Businessman _ | York. We work with young men through mentoring and life
coaching to help them make better decisions for their future.
Teaching them to live responsibly and to pursue education and/or

Rev. Daniel Schifeling
Chair, Buffalo Peacemakers

James McLeod, Retired Judge

Advisory Committee

Anne Downing, Attorney at

law work as a means to, not just stay out of trouble, but to build a
foundation for their citizenship in this country. Courtney is one of
those young men that we would like to work with. He has never
been a part of our program, and I believe that he would benefit
from our structure. We have Credible Messengers (individuals who v ;
part of the problem but are now pledged to be part of the solution) worki sith oo
each participant, helping them to stay accountable. Ae

 

 

Brain Davis, Consultant J
XN

  

   

?
if

  

i, 4 i)
f § - i f

Your honor, we in no way are dismissing the gravity! lof the oNaeee o- against jf
Courtney, however, we believe that he is young enough to benefit fom ae

{A er

www. back2basicsministries.org _ tel: (716) 854-1086 | fax: (716) 854-1089

 

 
